DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: the claim should be amended to recite “CFC-11, and HFO-1429” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is a lack of antecedent basis for “the” additional compound now set forth in Claim 3.  For the purposes of examination, Claim 3 will be interpreted as referring to the at least one additional compound.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0174084 to Kontomaris in view of WO 02/26913 to Singh et al.
Regarding Claims 1, 3, and 11 - 13.  Kontomaris teaches a composition comprising HFO-1336mzz-Z/Z-HFO-1336mzz (Paragraph 0060).  The composition may further comprise an auxiliary blowing agent such as HFC-365mfc (Paragraph 0065).
Kontomaris teaches the composition contains at least 20 weight percent HFO-1335mzz-Z, and specifically suggests amounts as high as 99 and 99.5 weight percent (Paragraphs 0061 and 061).  When HFO-1335mzz-Z is provided at an amount at the upper end of the range disclosed by suitable by Kontomaris, the additional compound would be present in amount of 1 weight percent of the total weight of the composition.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide HFO-1335mzz-Z in an amount at the upper end of the range disclosed as suitable by Kontomaris.  The additional compound would then be in an amount within the instantly claimed range.  The motivation would have been that a larger proportion of Z-FC-1336mzz/Z-HFO-1336mzz in the composition would desirable, as it is a compound which does not contribute to the destruction of the stratospheric ozone and also has a low global warming potential.
As indicated above, Kontomaris teaches the additional compound may be, for example, HFC-365mfc rather than one of the instantly claimed species.  However, Singh et al. also teaches a working fluid for heating and refrigeration systems in which the co-heat transfer fluid/co-refrigerants may be a compound such as 1,1,1,3,3-pentafluorobutane (HFC-365mfc) or 1,1,2-trichloro-1,2,2-trifluroethane (CFC-113a) (Table I; Claim 1).  Kontomaris and Singh et al. are analogous art as they are from the same field of endeavor, namely fluorocarbon compositions which are useful in heating and refrigeration applications.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use a combination of HFC-365mfc and CFC-113a as the additional compound in the working fluid taught by Kontomaris.  The motivation would have been that it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  In light of In re Kerkhoven, combining HFC-365mfc and CFC-113a would have been obvious given their known and shared intended use as co-heat transfer fluid/co-refrigerants in fluoroolefin compositions.

Claims 2, 5 – 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0174084 to Kontomaris in view of WO 02/26913 to Singh et al., applied to Claim 1 above, and further in view of US 7,862,742 to Minor et al.
Regarding Claims 2, 5 – 10, and 21.  Kontomaris teaches the composition of Claim 1 but does not expressly teach it further comprises on the claimed species of tracer compounds.  However, Minor et al. teaches the concept of including tracer compounds, such as HFC-143a, in fluoroolefin compositions.  The tracer compounds are provided in amounts of about 50 to 1000 ppm (Column 20, Lines 54 – 67; Table 7; Column 25, Lines 11 - 17).  Kontomaris and Minor et al. are analogous art as they are from the same field of endeavor, namely fluoroolefin compositions which are useful in heating and refrigeration applications.  Before the effective filing date of the instantly claimed invention, it would have been obvious to use HFC-143a as the tracer compound in the fluoroolefin composition of Kontomaris.  The motivation would have been that Minor et al. teaches that inclusion of tracer compounds such as HFC-134a allow for the detection of dilation, contamination, and other alteration of the fluoroolefin compositions in which they are included (Column 20, Lines 54 – 67; and Table 7).

Claims 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0174084 to Kontomaris in view of WO 02/26913 to Singh et al., applied to Claim 1 above, and further in view of US 2013/0255284 to Rached.
Regarding Claims 16 - 19.  Kontomaris teaches the composition of Claim 1 but does not expressly teach it is used in one of the instantly claimed methods.  However, Rached teaches the concept of using an Z-HFO-1336mzz-based composition in (i) a method for producing cooling comprising evaporating the composition in the vicinity of a body to be cooled and thereafter condensing said composition; (ii) a method for producing heating comprising condensing the composition in the vicinity of a body to be heated and thereafter evaporating said composition; (iii) as a blowing agent, i.e. a method of forming a foam comprising adding the composition to a foamable composition and processing the foamable composition under conditions effective to form a foam; and (iv) as an aerosol, i.e. a process in which the composition is provided as a propellant in an aerosol container. (Paragraph 0157; Claims 1 and 11).  Kontomaris and Rached are analogous art as they are from the same field of endeavor, namely Z-HFO-1336mzz-based compositions which are useful in heating and refrigeration applications.  Before the effective filing date of the instantly claimed invention, it would have been obvious to use the composition of Kontomaris is one of the above described methods disclosed by Rached.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Rached shows that Z-HFO-1336mzz-based compositions useful in Rankine cycle systems also find utility in the other methods disclosed (Paragraph 0157; Claims 1, 10, and 11).

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered.  The Office responds as follows:
A) Applicant requests clarification regarding the compound which is referred to in the second paragraph on page 3 of the Office action.  Applicant’s interpretation that the typo “HFO-1335mzz-Z” in this paragraph is intended to refer to HFO-1336mzz-Z is accurate.
B) Applicant argues that none of the “at least one additional compounds” now set forth in Claim 1 are disclosed in Kontomaris or Singh.  The Office respectfully disagrees.  While the Office does acknowledge Kontomaris teaches the additional compound may be, for example, HFC-365mfc rather than one of the instantly claimed species, Singh et al. also teaches a working fluid in which the co-heat transfer fluid/co-refrigerants may be a compound such as 1,1,1,3,3-pentafluorobutane (HFC-365mfc), chloromethane (HCC-40), or 1,1,2-trichloro-1,2,2-trifluroethane (CFC-113a) (Kontomaris: Table I and Claim 1) (see paragraph spanning pages 3 – 4 of the Non-Final Rejection).
C) Applicant argues nothing in Kontomaris or Singh suggest the surprising results in performance in not only heat transfer applications but also foam and aerosol applications.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Furthermore, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)  To be of probative value, appellant’s arguments of unexpected results should be accompanied by objective evidence which is factually supported.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor  (see MPEP 716.01(c)).  It is respectfully submitted that applicant has not cited objective evidence of unexpected results in the instant application.
D) In response to applicant’s argument that Rached only teaches E-HFO-1336mzz, the Office acknowledges that this trans(E) isomer is preferred by Rached.  The Office further acknowledges the properties of the cis(Z) and trans(E) isomers of HFO-1336mzz are not identical.  However, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123) Though Z-HFO-1336mzz may be nonpreferred by Rached, the reference does teach this type of compound may be used in in the same applications as E-HFO-1336mzz (see for example [0002], [0003], [0005], and [0087]).
E) The Office acknowledges U.S. Application No. 16/936,797 application has been abandoned and consequently has withdrawn the outstanding obviousness-type double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764